Case 6:19-cv-01711-WWB-EJK Document 23-2 Filed 09/13/19 Page 1 of 8 PageID 676




        EXHIBIT B
9/13/2019 Case                             Trademark
                 6:19-cv-01711-WWB-EJK Document      Status &Filed
                                                   23-2       Document Retrieval Page 2 of 8 PageID 677
                                                                   09/13/19

    BULK DATA: Since May 7 at 12 a.m., the TSDR Application Programming Interface (API) has not included all
    information. Images of trademark registration certificates issued since July 2016 and some office actions are absent in the
    API. Customers who need to retrieve a copy of a registration certificate or an office action should download it directly from
    the TSDR documents tab.

    INTERMITTENT SYSTEM ISSUES: Due to high-volume usage, you may experience intermittent issues on the
    Trademark Status and Document Retrieval (TSDR) system between 6 – 8 a.m. ET. Refreshing your web browser should
    resolve the issue. If you still need assistance accessing a document, email teas@uspto.gov and include your serial
    number, the document you are looking for, and a screenshot of any error messages you have received.



    STATUS         DOCUMENTS                                                                   Back to Search                 Print

                 Generated on: This page was generated by TSDR on 2019-09-13 17:17:46 EDT

                         Mark: OVIEDO ER




           US Serial Number: 88370236                                                     Application Filing Date: Apr. 03, 2019

           Filed as TEAS RF: Yes                                                              Currently TEAS RF: Yes

                     Register: Principal

                    Mark Type: Service Mark

       TM5 Common Status                                                       LIVE/APPLICATION/Published for Opposition
                  Descriptor:
                                                                               A pending trademark application has been examined by the
                                                                               been published in a way that provides an opportunity for the
                                                                               registration.

                       Status: Application has been published for opposition. The opposition period begins on the date of publication.

                  Status Date: Jul. 30, 2019

             Publication Date: Jul. 30, 2019


    Mark Information

       Mark Literal Elements: OVIEDO ER

   Standard Character Claim: No

         Mark Drawing Type: 3 - AN ILLUSTRATION DRAWING WHICH INCLUDES WORD(S)/ LETTER(S)/NUMBER(S)

         Description of Mark: The mark consists of the stylized wording "OVIEDO" above "ER," with a design of two curved lines to the le

            Color(s) Claimed: Color is not claimed as a feature of the mark.

                   Disclaimer: "ER"

    Acquired Distinctiveness In part
                       Claim:

   Distinctiveness Limitation as to "OVIEDO ER"

tsdr.uspto.gov/#caseNumber=88370236&caseType=SERIAL_NO&searchType=statusSearch                                                           1/3
9/13/2019 Case                             Trademark
                 6:19-cv-01711-WWB-EJK Document      Status &Filed
                                                   23-2       Document Retrieval Page 3 of 8 PageID 678
                                                                   09/13/19
                    Statement:

      Design Search Code(s): 26.17.09 - Bands, curved; Lines, curved; Curved line(s), band(s) or bar(s); Bars, curved


    Goods and Services

 Note:
 The following symbols indicate that the registrant/owner has amended the goods/services:
         Brackets [..] indicate deleted goods/services;
         Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
         Asterisks *..* identify additional (new) wording in the goods/services.
                           For: healthcare; medical services, emergency medical services

      International Class(es): 044 - Primary Class                                                       U.S Class(es): 100, 101

                 Class Status: ACTIVE

                         Basis: 1(a)

                     First Use: Nov. 2013                                                           Use in Commerce: Nov. 2013


    Basis Information (Case Level)

                    Filed Use: Yes                                                                      Currently Use: Yes

                     Filed ITU: No                                                                       Currently ITU: No

                    Filed 44D: No                                                                       Currently 44E: No

                     Filed 44E: No                                                                      Currently 66A: No

                    Filed 66A: No                                                                 Currently No Basis: No

               Filed No Basis: No


    Current Owner(s) Information

                 Owner Name: Oviedo Medical Center, LLC

              Owner Address: One Park Plaza
                                 Nashville, TENNESSEE UNITED STATES 37203

            Legal Entity Type: LIMITED LIABILITY COMPANY                                      State or Country Where FLORIDA
                                                                                                          Organized:


    Attorney/Correspondence Information

 Attorney of Record

              Attorney Name: Julie Gregory Ray

      Attorney Primary Email jray@middletonlaw.com                                        Attorney Email Authorized: Yes
                   Address:

 Correspondent

              Correspondent JULIE GREGORY RAY
              Name/Address: MIDDLETON REUTLINGER
                                 401 S. FOURTH STREET
                                 SUITE 2600
                                 LOUISVILLE, KENTUCKY UNITED STATES 40202
tsdr.uspto.gov/#caseNumber=88370236&caseType=SERIAL_NO&searchType=statusSearch                                                     2/3
9/13/2019 Case                             Trademark
                 6:19-cv-01711-WWB-EJK Document      Status &Filed
                                                   23-2       Document Retrieval Page 4 of 8 PageID 679
                                                                   09/13/19
                        Phone: 502-584-1135                                                      Fax: 502-561-0442

        Correspondent e-mail: jray@middletonlaw.com                              Correspondent e-mail Yes
                                                                                          Authorized:

 Domestic Representative - Not Found


    Prosecution History

 Date                          Description                                                    Proceeding Number

 Jul. 30, 2019                 OFFICIAL GAZETTE PUBLICATION CONFIRMATION E-MAILED

 Jul. 30, 2019                 PUBLISHED FOR OPPOSITION

 Jul. 10, 2019                 NOTIFICATION OF NOTICE OF PUBLICATION E-MAILED

 Jun. 21, 2019                 ASSIGNED TO LIE                                                66121

 Jun. 13, 2019                 APPROVED FOR PUB - PRINCIPAL REGISTER

 Jun. 12, 2019                 TEAS/EMAIL CORRESPONDENCE ENTERED                              88889

 Jun. 12, 2019                 CORRESPONDENCE RECEIVED IN LAW OFFICE                          88889

 Jun. 12, 2019                 TEAS RESPONSE TO OFFICE ACTION RECEIVED

 Jun. 12, 2019                 NOTIFICATION OF EXAMINER'S AMENDMENT/PRIORITY ACTION E-        6326
                               MAILED

 Jun. 12, 2019                 EXAMINER'S AMENDMENT/PRIORITY ACTION E-MAILED                  6326

 Jun. 12, 2019                 COMBINED EXAMINER'S AMENDMENT/PRIORITY ACTION                  73706
                               AUTOMATIC ENTRY

 Jun. 12, 2019                 EXAMINERS AMENDMENT AND/OR PRIORITY ACTION - COMPLETED 73706

 Jun. 11, 2019                 ASSIGNED TO EXAMINER                                           73706

 Apr. 23, 2019                 NOTICE OF DESIGN SEARCH CODE E-MAILED

 Apr. 21, 2019                 NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM

 Apr. 06, 2019                 NEW APPLICATION ENTERED IN TRAM


    TM Staff and Location Information

 TM Staff Information

                 TM Attorney: KON, ELISSA GARBER                                 Law Office Assigned: LAW OFFICE 106

 File Location

            Current Location: PUBLICATION AND ISSUE SECTION                          Date in Location: Jun. 25, 2019


    Assignment Abstract Of Title Information

    Summary                                                                                                        Convey

          Total Assignments: 1                                                             Applicant: Oviedo Medical Cente

    Assignment 1 of 1


    Proceedings - Click to Load


tsdr.uspto.gov/#caseNumber=88370236&caseType=SERIAL_NO&searchType=statusSearch                                         3/3
9/13/2019 Case                             Trademark
                 6:19-cv-01711-WWB-EJK Document      Status &Filed
                                                   23-2       Document Retrieval Page 5 of 8 PageID 680
                                                                   09/13/19

    BULK DATA: Since May 7 at 12 a.m., the TSDR Application Programming Interface (API) has not included all
    information. Images of trademark registration certificates issued since July 2016 and some office actions are absent in the
    API. Customers who need to retrieve a copy of a registration certificate or an office action should download it directly from
    the TSDR documents tab.

    INTERMITTENT SYSTEM ISSUES: Due to high-volume usage, you may experience intermittent issues on the
    Trademark Status and Document Retrieval (TSDR) system between 6 – 8 a.m. ET. Refreshing your web browser should
    resolve the issue. If you still need assistance accessing a document, email teas@uspto.gov and include your serial
    number, the document you are looking for, and a screenshot of any error messages you have received.



    STATUS         DOCUMENTS                                                                       Back to Search                 Print

                 Generated on: This page was generated by TSDR on 2019-09-13 17:21:22 EDT

                          Mark: OVIEDO ER




           US Serial Number: 88366385                                                         Application Filing Date: Apr. 01, 2019

            Filed as TEAS RF: Yes                                                                 Currently TEAS RF: Yes

                      Register: Principal

                    Mark Type: Service Mark

       TM5 Common Status                                                           LIVE/APPLICATION/Published for Opposition
              Descriptor:
                                                                                   A pending trademark application has been examined by the
                                                                                   been published in a way that provides an opportunity for the
                                                                                   registration.

                        Status: Application has been published for opposition. The opposition period begins on the date of publication.

                  Status Date: Jul. 30, 2019

             Publication Date: Jul. 30, 2019


    Mark Information

       Mark Literal Elements: OVIEDO ER

   Standard Character Claim: Yes. The mark consists of standard characters without claim to any particular font style, size, or color.

          Mark Drawing Type: 4 - STANDARD CHARACTER MARK

                   Disclaimer: "ER"

    Acquired Distinctiveness In whole
                       Claim:


    Goods and Services

 Note:
 The following symbols indicate that the registrant/owner has amended the goods/services:
         Brackets [..] indicate deleted goods/services;
         Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
         Asterisks *..* identify additional (new) wording in the goods/services.

tsdr.uspto.gov/#caseNumber=88366385&caseType=SERIAL_NO&searchType=statusSearch                                                               1/4
9/13/2019 Case                             Trademark
                 6:19-cv-01711-WWB-EJK Document      Status &Filed
                                                   23-2       Document Retrieval Page 6 of 8 PageID 681
                                                                   09/13/19
                           For: healthcare; medical services, emergency medical services

        International Class(es): 044 - Primary Class                                             U.S Class(es): 100, 101

                  Class Status: ACTIVE

                         Basis: 1(a)

                     First Use: Nov. 2013                                                    Use in Commerce: Nov. 2013


    Basis Information (Case Level)

                     Filed Use: Yes                                                              Currently Use: Yes

                     Filed ITU: No                                                               Currently ITU: No

                     Filed 44D: No                                                               Currently 44E: No

                     Filed 44E: No                                                               Currently 66A: No

                     Filed 66A: No                                                          Currently No Basis: No

                Filed No Basis: No


    Current Owner(s) Information

                 Owner Name: Oviedo Medical Center, LLC

               Owner Address: One Park Plaza
                                 Nashville, TENNESSEE UNITED STATES 37203

             Legal Entity Type: LIMITED LIABILITY COMPANY                              State or Country Where FLORIDA
                                                                                                    Organized:


    Attorney/Correspondence Information

 Attorney of Record

               Attorney Name: Julie Gregory Ray

        Attorney Primary Email jray@middletonlaw.com                                Attorney Email Authorized: Yes
                      Address:

 Correspondent

                Correspondent JULIE GREGORY RAY
               Name/Address: MIDDLETON REUTLINGER
                                 401 S. FOURTH STREET
                                 SUITE 2600
                                 LOUISVILLE, KENTUCKY UNITED STATES 40202

                        Phone: 502-584-1135                                                               Fax: 502-561-0442

        Correspondent e-mail: jray@middletonlaw.com                                        Correspondent e-mail Yes
                                                                                                    Authorized:

 Domestic Representative - Not Found


    Prosecution History

 Date                              Description                                                       Proceeding Number


tsdr.uspto.gov/#caseNumber=88366385&caseType=SERIAL_NO&searchType=statusSearch                                                2/4
9/13/2019 Case                              Trademark
                  6:19-cv-01711-WWB-EJK Document      Status &Filed
                                                    23-2       Document Retrieval Page 7 of 8 PageID 682
                                                                    09/13/19
 Jul. 30, 2019                    OFFICIAL GAZETTE PUBLICATION CONFIRMATION E-MAILED

 Jul. 30, 2019                    PUBLISHED FOR OPPOSITION

 Jul. 10, 2019                    NOTIFICATION OF NOTICE OF PUBLICATION E-MAILED

 Jun. 21, 2019                    ASSIGNED TO LIE                                            70997

 Jun. 12, 2019                    APPROVED FOR PUB - PRINCIPAL REGISTER

 Jun. 12, 2019                    EXAMINER'S AMENDMENT ENTERED                               88888

 Jun. 12, 2019                    NOTIFICATION OF EXAMINERS AMENDMENT E-MAILED               6328

 Jun. 12, 2019                    EXAMINERS AMENDMENT E-MAILED                               6328

 Jun. 12, 2019                    EXAMINERS AMENDMENT -WRITTEN                               73706

 Jun. 11, 2019                    ASSIGNED TO EXAMINER                                       73706

 Apr. 19, 2019                    NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM

 Apr. 04, 2019                    NEW APPLICATION ENTERED IN TRAM


    TM Staff and Location Information

 TM Staff Information

                   TM Attorney: KON, ELISSA GARBER                                Law Office Assigned: LAW OFFICE 106

 File Location

            Current Location: PUBLICATION AND ISSUE SECTION                           Date in Location: Jun. 21, 2019


    Assignment Abstract Of Title Information

    Summary                                                                                                         Convey

          Total Assignments: 1                                                              Applicant: Oviedo Medical Cente

    Assignment 1 of 1

                   Conveyance: SECURITY INTEREST

                    Reel/Frame: 6650/0309                                                       Pages: 7

                 Date Recorded: May 21, 2019

     Supporting Documents: assignment-tm-6650-0309.pdf

 Assignor

                         Name: OVIEDO MEDICAL CENTER, LLC                              Execution Date: May 15, 2019

            Legal Entity Type: LIMITED LIABILITY COMPANY                         State or Country Where FLORIDA
                                                                                            Organized:

 Assignee

                         Name: BANK OF AMERICA, N.A.

            Legal Entity Type: NATIONAL BANKING ASSOCIATION                      State or Country Where NORTH CAROLINA
                                                                                             Organized:

                      Address: 101 N. TRYON STREET, 15TH FLOOR
                                NC1-001-15-02
                                CHARLOTTE, NORTH CAROLINA 28255-0001

 Correspondent
tsdr.uspto.gov/#caseNumber=88366385&caseType=SERIAL_NO&searchType=statusSearch                                          3/4
9/13/2019 Case                             Trademark
                 6:19-cv-01711-WWB-EJK Document      Status &Filed
                                                   23-2       Document Retrieval Page 8 of 8 PageID 683
                                                                   09/13/19
       Correspondent Name: THOMAS D. FRANKLIN

    Correspondent Address: 1400 WEWATTA STREET, SUITE 600
                           DENVER, CO 80202

 Domestic Representative - Not Found


    Proceedings - Click to Load




tsdr.uspto.gov/#caseNumber=88366385&caseType=SERIAL_NO&searchType=statusSearch                            4/4
